

116 HR 2698 IH: Law Enforcement Training for Mental Health Crisis Response Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2698IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Ms. Kendra S. Horn of Oklahoma (for herself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide grants to State, local, territorial, and tribal law enforcement agencies to obtain
			 behavioral health crisis response training for law enforcement officers.
	
 1.Short titleThis Act may be cited as the Law Enforcement Training for Mental Health Crisis Response Act of 2019. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)Law enforcement officers routinely respond to emergencies involving individuals suffering from a mental health crisis.
 (2)Recent statistics have shown that as many as— (A)1 in every 10 calls for police response involve a person suffering from a mental illness;
 (B)1 in every 4 people killed by police suffer from a mental health problem; and (C)1 in 3 people transported to a hospital emergency room for psychiatric reasons are taken by the police.
 (3)Law enforcement response calls to individuals suffering from substance use disorder has increased during the current opioid epidemic.
 (4)There is a need to ensure that law enforcement officers have access to proper evidence-based training in responding to mental health crises.
 (5)Proper training for response to individuals suffering from a mental health crisis can better protect the safety of the general public and law enforcement officers.
 (6)Our Nation’s law enforcement officers can better serve their communities if they receive training to effectively and safely resolve the mental health crises.
 (b)PurposeThe purpose of this Act is to provide grants to State, local, and tribal law enforcement agencies to obtain behavioral health crisis response training for law enforcement officers to—
 (1)better train law enforcement officers to resolve behavioral health crisis situations; (2)reduce the number of law enforcement officers killed or injured while responding to a behavioral health crisis; and
 (3)reduce the number of individuals killed or injured during a behavioral health crisis in which a law enforcement officer responds.
 3.DefinitionsIn this Act: (1)ApplicantThe term applicant means a law enforcement agency that applies for a grant under section 4.
 (2)Attorney generalThe term Attorney General means the Attorney General, acting through the Assistant Attorney General for the Office of Justice Programs.
 (3)Chief law enforcement officerThe term chief law enforcement officer has the meaning given the term in section 922(s) of title 18, United States Code. (4)Grant fundsThe term grant funds means funds from a grant awarded under section 4.
 (5)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Law enforcement agencyThe term law enforcement agency means an agency of a State, unit of local government, or Indian Tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
 (7)ProgramThe term program means a program or class that— (A)provides instructional training to law enforcement officers for response to a behavioral health crises, including response to people suspected to be under the influence of a drug or substance, and response to circumstances in which a person is suspected to be suicidal or suffering from a mental illness; and
 (B)includes training on techniques and strategies designed to protect the health and safety of law enforcement officers and the public, including the person or persons a law enforcement officer encounters during a behavioral health crisis response.
 (8)RecipientThe term recipient means an applicant that receives a grant under section 4. (9)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).
			4.Grants
 (a)Grants authorizedThe Attorney General shall award grants to applicants for— (1)law enforcement officers to receive training from a behavioral health crisis response program; and
 (2)the cost of transportation and lodging associated with law enforcement officers attending a program.
 (b)Program standardsThe Attorney General shall establish and publish qualification standards for organizations that provide behavioral health crisis response programs.
			(c)Applications
 (1)In generalThe chief law enforcement officer of an applicant shall submit to the Attorney General an application that—
 (A)shall include— (i)a statement describing the program the law enforcement officers will complete;
 (ii)the total number of law enforcement officers in the agency; (iii)the number of law enforcement officers of the agency that have been killed, or seriously injured while responding to a behavioral health crisis during the 5-year-period preceding the date of the application; and
 (iv)whether the law enforcement officers employed by the agency receive any behavioral health crisis response training, including during basic police officer training; and
 (B)in addition to the information required under subparagraph (A), may, at the option of the applicant, include information relating to—
 (i)recent incidents involving law enforcement officers of the agency in which behavioral health crisis response training could have played a role in protecting the safety of the law enforcement officer or the public, including the person or persons the law enforcement officers encountered; and
 (ii)estimated cost of attendance of a program per law enforcement officer. (d)Restrictions (1)Supplemental fundsGrant funds shall be used to supplement, and not supplant, State, local, and tribal funds made available to any applicant for any of the purposes described in subsection (a).
 (2)Administrative costsNot more than 3 percent of any grant made under this section may be used for administrative costs. (e)Reports and records (1)ReportsFor each year during which grant funds are used, the recipient shall submit to the Attorney General a report containing—
 (A)a summary of any activity carried out using grant funds; (B)the number of officers that received training using grant funds; and
 (C)any other information relevant to the purpose of this Act that the Attorney General may determine appropriate.
 (2)RecordsFor the purpose of an audit by the Attorney General of the receipt and use of grant funds, a recipient shall—
 (A)keep— (i)any record relating to the receipt and use of grant funds; and
 (ii)any other record as the Attorney General may require; and (B)make the records described in subparagraph (A) available to the Attorney General upon request by the Attorney General.
 5.Use of appropriated fundsOf the total amount appropriated to carry out the Edward Byrne Memorial Justice Assistance Grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) for each of fiscal years 2020, 2021, and 2022, $5,000,000 shall be used to carry out this Act for each such fiscal year.
		